EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the attached proposed Examiner’s Amendment with the changes by email from Young Seok Koo (76,255) on February 08, 2021.

The application has been amended as follows:




















1. (Currently Amended) A user equipment of a wireless communication system, the user equipment comprising:
a communication module; and
a processor configured to control the communication module,
wherein the processor is configured to receive a demodulation reference signal (DM-RS) of data channel and receive the data channel based on the received DM-RS of the data channel, wherein a time-frequency resource mapped to a transmission of a DM-RS is predetermined, and
wherein when the time-frequency resource mapped to the transmission of the DM-RS of the data channel overlaps with a time-frequency resource mapped to a different purpose from the transmission of the DM-RS, the processor is configured not to to receive the not received DM-RS in a RE located after the time-frequency resource mapped to the different purpose,
wherein the not received DM-RS is a reference signal specific to the user equipment. 

2-3. (Canceled).
4. (Previously Presented) The user equipment of claim 1, wherein when the time-frequency resource mapped to the transmission of the DM-RS of the data channel overlaps with the time-frequency resource mapped to the different purpose from the transmission of the DM-RS, the processor is configured to receive, in an RE of an OFDM symbol located immediately after the time-frequency resource mapped to the different purpose, the not received DM-RS. 

5. (Previously Presented) The user equipment of claim 1, wherein the not received DM-RS is a first DM-RS of the data channel.

6. (Previously Presented) The user equipment of claim 5, wherein when the time-frequency resource mapped to the transmission of the DM-RS of the data channel overlaps with the time-frequency resource mapped to the different purpose from the transmission of the DM-RS, the processor is configured to determine whether to receive the not received DM-RS in a RE located after the time-

7. (Previously Presented) The user equipment of claim 1, wherein when the time-frequency resource mapped to the transmission of the DM-RS of the data channel overlaps with the time-frequency resource mapped to the different purpose from the transmission of the DM-RS, the processor is configured to determine whether to receive the not received DM-RS in an RE located after the time-frequency resource mapped to the different purpose based on whether a signal quasi-co-located with a port of the not received DM-RS is present.

8. (Previously Presented) The user equipment of claim 1, wherein the processor is configured to determine that a signal transmitted through the time-frequency resource mapped to the different purpose is quasi-co-located with the port of the not received DM-RS, and receive the data channel based on the signal.

9. (Original) The user equipment of claim 8, wherein the processor is configured to estimate a state of a channel through which the data channel is transmitted based on the signal transmitted through the time-frequency resource mapped to the different purpose, and demodulate the data channel based on the state of the channel.

10. (Original) The user equipment of claim 9, wherein the processor is configured to estimate at least one of a delay spread, a Doppler spread, a Doppler shift, an average gain, and an average delay of a channel through which the data channel is transmitted, based on the signal transmitted through the time-frequency resource mapped to the different purpose.

11. (Original) The user equipment of claim 1, wherein the time-frequency resource mapped to the different purpose is a resource emptied without transmission.

12. (Original) The user equipment of claim 1, wherein the time-frequency resource mapped to the different purpose is a synchronization signal/physical broadcast channel (SS/PBCH) block,
wherein the SS/PBCH block comprises a synchronization signal and information on the wireless communication system.

13. (Original) The user equipment of claim 1, wherein the data channel is a physical downlink shared channel (PDSCH).

14. (Original) The user equipment of claim 1, wherein the data channel is a physical uplink shared channel (PUSCH).

15. (Previously Presented) An operation method of a user equipment of a wireless communication system, the method comprising:
receiving a demodulation reference signal (DM-RS) of data channel and receiving the data channel based on the received DM-RS, wherein a time-frequency resource mapped to a transmission of a DM-RS is predetermined, and
when the time-frequency resource mapped to the transmission of the DM-RS of the data channel overlaps with a time-frequency resource mapped to a different purpose from the transmission of the DM-RS, not receiving a DM-RS in a resource element (RE) corresponding to the same orthogonal frequency divisional multiplexing (OFDM) symbol index as an OFDM symbol index of the RE overlapping with a time-frequency resource mapped to the different purpose in the time-frequency resource mapped to the transmission of the DM-RS and receiving the not received DM-RS in a RE located after the time-frequency resource mapped to the different purpose,
wherein the not received DM-RS is a reference signal specific to the user equipment. 

16-17. (Canceled).

18. (Previously Presented) The method of claim 15, wherein the receiving the not received DM-RS comprises receiving, in an RE of an OFDM symbol located immediately after the time-frequency resource mapped to the different purpose, the not received DM-RS. 

19. (Previously Presented) The method of claim 15, wherein the not received DM-RS is a first DM-RS of the data channel.

20. (Previously Presented) The method of claim 19, wherein the receiving the not received DM-RS comprises determining whether to receive, in an RE of an OFDM symbol located immediately after transmission of the time-frequency resource mapped to the different purpose based on whether an additional DM-RS of the data channel is present, the not received DM-RS.







REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “wherein when the time-frequency resource mapped to the transmission of the DM-RS of the data channel overlaps with the time-frequency resource mapped to the different purpose from the transmission of the DM-RS, the processor is configured  to receive a DM-RS that is not transmitted due to the time-frequency resource mapped to the different purpose in an RE located after the time-frequency resource mapped to the different purpose” among other things, are non-obvious over the prior art. The closest prior art Kim teaches the number of DMRS REs in an RB to which a PDSCH for a specific UE in a specific subframe is mapped is the same (Kim; [0164]). This is different from the present invention in that in the present invention, wherein when the time-frequency resource mapped to the transmission of the DM-RS of the data channel overlaps with the time-frequency resource mapped to the different purpose from the transmission of the DM-RS, the processor is configured  to receive a DM-RS that is not transmitted due to the time-frequency resource mapped to the different purpose in an RE located after the time-frequency resource mapped to the different purpose and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















CORRESPONDENCE INFORMATION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416

/AJIT PATEL/Primary Examiner, Art Unit 2416